DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Response to Amendment
	The amendment file 11/23/2020 has been entered. Claim 1-32, 45, 50 and 53 were previously cancelled. Claims 33-41 were previously withdrawn. Claims 33-44, 46-49 and 51-52 remain pending in this application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42, 44, 46-47 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacMeccan et al. (Pub. No.: US 2010/0030178 A1), hereinafter MacMeccan, in view of Manwaring et al. (Pub. No.: US 2011/0230848 A1), hereinafter Manwaring. 
Regarding claim 42, MacMeccan discloses (figs. 2, 5-5A) a manifold (composite article 101) for use in treating a tissue site (¶ 0002, ln. 1-4), the manifold member comprising:
A layer of open-cell foam (fluid retentive layer 120) (¶ 0037, ln. 1-3) having a first side (first surface 122) and a second side (second surface 124) (¶ 0038, ln. 1-3) and
A plurality of interlocking fibers (characterized by fluid transport layer 106 in figs. 5-5A and 200 in fig. 2, ¶ 0023, ln. 1-2) coupled to the layer of open-cell foam (via adhesive layer 114, ¶ 0045, ln. 1-5, see figs. 5-5A).
MacMeccan fails to disclose a plurality of asperities formed on the plurality of interlocking fibers.
Manwaring teaches (fig. 1) a manifold (dressing body 102) in the same field of endeavor for use in treating a tissue site (see Abstract) that comprises a plurality of asperities (projections 108) (¶ 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of interlocking fibers of MacMeccan such that they comprise a plurality of asperities as taught by Manwaring. Doing so can promote epithelialization of a wound (Manwaring, Abstract).
Regarding claim 44, MacMeccan in view of Manwaring teach all of the elements of the current invention as stated above in claim 42 and MacMeccan further discloses that the plurality of interlocking fibers comprises a plurality of interlocking synthetic fibers (¶ 0023).
claim 46, MacMeccan in view of Manwaring teach all of the elements of the current invention as stated above in claim 44 and MacMeccan further discloses that the plurality of interlocking fibers comprises at least one of the following: polyesters, polyamides, and polyolefins (¶ 0022). 
Regarding claim 47, MacMeccan in view of Manwaring teach all of the elements of the current invention as stated above in claim 42 and MacMeccan further discloses that the plurality of interlocking fibers are woven to form a gauze (i.e., a gauze is a woven fabric, MacMeccan’s interlocking fibers form a woven fabric, ¶ 0022, see fig. 2).
Regarding claim 52, MacMeccan in view of Manwaring teach all of the elements of the current invention as stated above in claim 42 except for the plurality of asperities have at least one dimension longer than 10 microns.
Manwaring further teaches (figs. 1 and 3) that the plurality of asperities (projections 108) have at least one dimension longer than 10 microns (i.e., the dressing has a depth 132 ranging from 10 to 500 microns and projection has and thus, if the dressing depth is approximately 100 microns, the projection dimension 118 will be longer than 10 microns, ¶ 0035). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of asperities of MacMeccan in view of Manwaring such that they have at least one dimension longer than 10 microns as taught by Manwaring. Doing so would provide a suitable dressing with asperities of a dimension that promotes epithelization of a wound (Manwaring, Abstract). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacMeccan in view of Manwaring, as applied to claim 42 above, and further in view of Robinson et al. (Pub. No.: US 2008/0195017 A1), hereinafter Robinson.
Regarding claim 43, MacMeccan in view of Manwaring teach all of the elements of the current invention as stated above in claim 42 except for the layer of open-cell foam has a thickness less than 3 millimeters and the plurality of interlocking fibers has a thickness less than 3 millimeters. 
Robinson teaches a manifold member (breathable interface system 100) in the same field of endeavor wherein the layer of open-cell foam (first pad section 102) has a thickness less than 3 millimeters (¶ 0036) and the plurality of interlocking fibers (fabric layer 106 is woven and constructed of fiber, ¶ 0037) has a thickness less than 3 millimeters (¶ 0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the open-cell foam and the plurality of interlocking fibers of MacMeccan in view of Manwaring such that they have a thickness less than 3 millimeters. Doing so would provide a manifold suitable of for treating a tissue site.

Claims 48-49 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacMeccan in view of Manwaring as applied to claim 42 above, and further in view of Dabi et al. (US Patent No.: 6,365,794 B1), hereinafter Dabi.
Regarding claim 48, MacMeccan in view of Manwaring teach all of the elements of the current invention as stated above in claim 42 except for the plurality of 
Dabi discloses a product for use in treating a tissues site (see Abstract) in the same field of endeavor that is flocked with a plurality of softening fibers (e.g., polyester fibers, col. 2, lines 9-20; col. 5, lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of interlocking fibers taught by MacMeccan in view of Manwaring such that they are flocked with a plurality of softening fibers as taught by Dabi. Doing so can provide a desirable, breathable material that can be used in wound care products (Dabi; col. 1, lines 4-7). 
Regarding claim 49, MacMeccan in view of Manwaring and Dabi teach all of the elements of the current invention as stated above in claim 48 and MacMeccan further discloses that the plurality of interlocking fibers can comprise polyamide (¶ 0022). MacMeccan in view of Manwaring and Dabi fail to teach the plurality of softening fibers comprise a material different from a material of the plurality of interlocking fibers. 
Dabi further teaches that the plurality of softening fibers comprises polyester (col. 5, lines 40-50). Thus, MacMeccan in view of Manwaring and Dabi teach that the plurality of softening fibers comprises a material that is different from a material of the plurality of interlocking fibers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of MacMeccan in view of Manwaring and Dabi such that the plurality of softening fibers comprises a material that is different from a material of the plurality of interlocking fibers. Doing so can provide a plurality of interlocking fibers that is both capable of transporting fluid but also has . 

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacMeccan in view of Manwaring as applied to claim 42 above, and further in view of Robinson et al. (Pub. No.: US 2010/0160876 A1), hereinafter Robinson ‘876.
Regarding claim 51, MacMeccan in view of Manwaring teach all of the elements of the current invention as stated above in claim 42 except for the plurality of asperities comprises molded polymer nodules. 
Robinson ‘876 teaches (fig. 2) an analogous manifold (112) for treating a tissue site in which a plurality of asperities (projections 126) comprise molded polymer nodules (¶ 0035-¶ 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of asperities of MacMeccan in view of Manwaring such that they comprise molded polymer nodules as taught by Robinson ‘876. Doing so can provide a plurality of asperities that comprise a suitable material for use in treating a tissue site (Robinson ‘876, ¶ 0035) that causes microstrain (Robinson ‘876, Abstract). 

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 11/23/2020 have been fully considered but they are not persuasive. 
Applicant disagrees with the examiner’s basis for combining MacMeccan and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781  
 

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781